DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered. 
2.2.	Applicant's Amendment to Claims and Remarks filed on September 27, 2022 are acknowledged. 
2.3.	Claims 1 and 6 have been canceled. Claims 2-3, 5 and 7-13 have been withdrawn. Claim 4 has been amended by specifying that "...material is formed by the heating of a reaction mixture consisting of mercaptosuccinic acid and propylene glycol."
2.4.	Support for the amendment to Claim 4 has been found in Applicant's published Specification (PG PUB US 2021/0284794, [0016]- Batch Synthesis of Poly(1,2-propylenemercaptosuccinate). Therefore, no New Matter has been added with instant Amendment.  
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


3.	Claim 4 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmitz (US 2,924,585).
3.1.	Regarding Claim 4 Schmitz disclosed and exemplified (see Example 1)  single polymer  obtained by polycondensation at elevated temperature  of  propylene glycol and  thiomalic acid, used  in same mole ratio 1 to 1  as indicated by Applicant ( see [0015] of Applicant's published Specification US 2021/0284794). 
	Therefore, polyester obtained by Schmitz in form of " viscous liquid" is substantially same polymer as claimed by Applicant in Claim 4, namely PPMS (poly(l,2-propylenemercaptosuccinate). Note that Thiomalic acid is synonym for mercaptosuccinic acid.
3.2.	It is noted that due to limitations " formed by the heating of a reaction mixture " Claim 4 is in format of product by process claim.
	In this respect note that in accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 3.3.	Therefore, it is reasonable to assume that as substantially same polymer disclosed by Schmitz will inherently have the same properties as claimed by Applicant, including the same degree of dilatancy.
3.4.	Alternatively, it would be expected that polyester disclosed by Schmitz would have same dilatant properties (degree of dilatancy) if obtained and tested.
 Response to Arguments
4.	Applicant's arguments filed on September 27, 2022 have been fully considered but they are not persuasive.
4.1.	Applicant's arguments with respect to rejected Claim 4 based on rationale that polyester and process used by Applicant for obtaining this polyester is different than process disclosed by Schmitz. Applicant stated: " Applicant respectfully traverses the Examiner's rejection of claim 4. More specifically, with this response claim 4 is amended to specify that the material is formed by the heating of a reaction mixture consisting of mercaptosuccinic acid and propylene glycol. In contrast, the disclosure of Schmitz requires a reaction mixture including benzene and a catalytic amount of p-toluenesulfonic acid to be added to the monomers in the manufacturing process recited therein" and " In contrast, the material disclosed in Schmitz "developed a dry, but not tack-free surface". As this property of the material disclosed in Schmitz is directly comparable to and significantly different from the strongly adhesive properties of the material of claim 4, the process limitation in claim 4 results in a product that is significantly different than that disclosed or obvious in light of Schmitz".


4.2.	In response for this argument note that: 
a)   according to Schmitz polymer obtained as a result of polymerization was in form of "viscous liquid" – same as indicated by Applicant (see [0015] of PG PUB US 2021/0284794): " Transfer of the viscous mixture to a sample vial was facilitated by gentle heating with a heat gun". 
b)	Schmitz also described process of preparing " propylene glycol thiomalate" as follows: " A mixture of 0.5 mole of propylene glycol and 0.5 mole of thiomalic acid were placed in a reactor equipped with a stirrer, thermometer, a "Dean-Stark" trap and an
inlet tube for nitrogen, 50 ml of benzene and a catalytic amount of p-toluenesulfonic acid were added. The mixture was heated for seven hours at approximately 140°C 
under a blanket of nitrogen. The benzene in cooperation with the " Dean-Stark" trap removed the water of esterification as it was formed without the loss of any
reactants. The benzene was then removed by vacuum distillation at 100° C. The product of the reaction was low molecular weight viscous liquid."
Note that p-toluenesulfonic acid is highly soluble in water (67 g/100 ml). 
      Therefore, it is reasonable to assume that during removal of water, catalytic amounts of p-toluenesulfonic acid also will be removed from reaction mixture. According to Schmitz benzene also was removed by vacuum distillation- this step  will also lead to removal of  residual amounts of water and p-toluenesulfonic acid.
    Thus, it is reasonable to assume that polyester disclosed by Schmitz is same polyester as claimed by Applicant until unexpected results to the contrary clearly associated with presence of the traces of p-toluenesulfonic acid and / or benzene can be shown.   
c) 	Claim 4 is silent with respect to "strong adhesive properties" as argue by Applicant. Therefore, Applicant's arguments are not commensurate with scope of Applicant claimed subject matter because the features upon which applicant relies - strong adhesive properties (note that strong is indefinite term) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 	At least for reasons above Applicant's arguments were found unpersuasive. 
  Conclusion
                     THIS ACTION IS NOT MADE FINAL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU (Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763        



/FRANCES TISCHLER/Primary Examiner, Art Unit 1765